Citation Nr: 1517179	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder.

2.  Entitlement to a rating in excess of 10 percent prior to January 6, 2014, and in excess of 20 percent thereafter for lumbar spondyloarthropathy status post L5 disc surgery.

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to a rating in excess of 20 percent for right ankle arthroplasty as of June 1, 2011.

5.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis.

6.  Propriety of the assignment of a separate 10 percent rating for instability of the left knee as of January 6, 2014.

7.  Entitlement to rating in excess of 10 percent for right knee osteoarthritis.
8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to service connection for a right hip disorder as secondary to service-connected bilateral knee osteoarthritis and/or right ankle arthroplasty.

10.  Entitlement to service connection for a left hip disorder as secondary to service-connected bilateral knee osteoarthritis and/or right ankle arthroplasty.

11.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2008 and May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Additionally, in a July 2014 rating decision, the agency of original jurisdiction (AOJ) denied entitlement to service connection for erectile dysfunction.  The Veteran subsequently filed a notice of disagreement.  However, a statement of the case as to this claim has not yet been issued and, as such, this claim is addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In February 2014, the AOJ assigned a 30 percent rating for adjustment disorder, effective January 7, 2011 as well as a 20 percent rating for lumbar spondyloarthropathy status post L5 disc surgery, effective January 6, 2014.  
However, inasmuch as a higher rating is available for the adjustment disorder and lumbar spine disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, these claims for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a February 2014, the AOJ assigned a separate 10 percent rating for left knee instability, as of January 6, 2014.  Although the Veteran has not entered a notice of disagreement with the February 2014 rating decision, the Board observes, and will be discussed below, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  Therefore, in connection with such claim, the Board will consider the propriety of the assigned 10 percent rating for left knee instability, as well as the assigned effective date.  Consequently, such issue has been listed on the title page

The Board notes that, subsequent to the issuance of the April 2010 statement of the case addressing the claims for service connection for right and left hip disorders, additional evidence was added to the record.  Although the Veteran has not submitted a waiver of AOJ consideration of this evidence, his claims for service connection for right and left hip disorders are being remanded so the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.  38 C.F.R. § 20.1304(c) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals with the exception of VA treatment records dated through September 2013, which were considered by the AOJ in the February 2014 statement of the case.

The issues of entitlement to service connection for right and left hip disorders and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's adjustment disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depression, anxiety, distressing dreams and sleep difficulties, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.

2.  For the entire period on appeal, the Veteran's lumbar spondyloarthropathy status post L5 disc surgery is manifested by muscle spasm severe enough to result in abnormal spinal contour, to include scoliosis, without forward flexion of the thoracolumbar spine limited to 30 degrees or less, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups; ankylosis; intervertebral disc syndrome with incapacitating episodes; or neurologic impairment.

3.  The Veteran is already in receipt of a 10 percent rating, the schedular maximum under Diagnostic Code 6260, for his tinnitus, and the rating schedule is adequate to evaluate the disability.

4.  For the entire appeal period, the Veteran's right ankle arthroplasty is manifested by subjective complaints of pain with limitation of motion, but does not result in chronic residuals of severe painful motion or weakness or ankylosis of the ankle.

5.  For the entire appeal period, the Veteran's left knee osteoarthritis is manifested by objective evidence of arthritis and painful motion, extension that was limited to no more than zero degrees and flexion that was limited to no more than 90 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and does not result in lateral instability prior to January 27, 2012, recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

6.  As of January 27, 2012, the Veteran's left knee instability manifested as no more than slight instability.

7.  For the entire appeal period, the Veteran's right knee osteoarthritis is manifested by objective evidence of arthritis and painful motion, extension that was limited to no more than zero degrees and flexion that was limited to no more than 124 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, and does not result in lateral instability or recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

7.  Resolving all doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities as of April 21, 2011.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for an initial rating in excess of 30 percent for adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9440 (2014). 

2.  For the entire appeal period, the criteria for a rating of 20 percent, but no higher, for lumbar spondyloarthropathy status post L5 disc surgery have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5241 (2014). 

3.  For the entire appeal period, the criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6260 (2014). 

4.  For the entire appeal period, the criteria for a rating in excess of 20 percent for right ankle arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5056 (2014).

5.  For the entire appeal period, the criteria for a rating in excess of 10 percent for left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260-5010 (2014).

6.  As of January 27, 2012, but no earlier, the criteria for a separate 10 percent rating for left knee instability have been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

7.  For the entire appeal period, the criteria for a rating in excess of 10 percent for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5010 (2014).

8.  As of April 21, 2011, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As an initial matter, the Board notes that the Veteran's claim for an increased rating for tinnitus will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  

Furthermore, as the Board's decision to grant the Veteran's claim for a TDIU as of the date he last worked is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

With respect to the propriety of the assigned rating for the service-connected adjustment disorder, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the April 2013 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the claims for an increased rating for lumbar spondyloarthropathy, right ankle arthroplasty, and right and left knee osteoarthritis, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in November 2011, sent prior to the rating decision issued in April 2013, advised the Veteran of the evidence and information necessary to substantiate his claims for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in January 2012 and January 2014 to determine the severity of his adjustment disorder and examinations conducted in April 2011 and January 2014 to determine the severity of his lumbar spondyloarthropathy, right ankle arthroplasty, and right and left knee osteoarthritis.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected adjustment disorder, lumbar spondyloarthropathy, right ankle arthroplasty, and osteoarthritis of the bilateral knees as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his adjustment disorder, lumbar spondyloarthropathy, right ankle arthroplasty, and osteoarthritis of the bilateral knees have worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for increased ratings and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II. Increased Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 


Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 . Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14 . It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.   38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

B.  Adjustment Disorder

The Veteran generally contends that an initial rating in excess of 30 percent is warranted for his adjustment disorder, but has provided no specific argument in support of his claim.

Adjustment disorders are evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   

A March 2011 VA treatment note reflects the Veteran's complaints of flashbacks and dreams of his in-service traumas, initial insomnia with frequent waking and non-restorative sleep, difficulty concentrating, moderate anhedonia, anger, irritability and worries about retirement and the ability to keep his job due to his physical pain.  He reported that such symptoms had been present since service but that they had become more frequent and intense in the last 18 months.  Mental status examination found the Veteran to be alert and oriented, that he was dressed appropriately and that he had good hygiene.  Eye contact was noted to be good throughout the session and speech was found to be within normal limits.  Mood was found to be mildly dysthymic while affect was found to be constricted, congruent, mildly anxious and mildly sad.  Memory was estimated to be grossly intact for recent and remote personal history and thought content was found to be unremarkable.  Insight and judgment were estimated to be adequate for therapy.  Current homicidal ideations were denied, hallucinations were not reported and delusions were not evidenced.  A GAF of 50 was assigned.

An April 2011 private treatment note indicates that insomnia, sleep disturbances, anxiety, high stress level, panic attacks, depression, suicidal ideations, decreased attention span or hyperactivity were not found.

A June 2011 VA treatment note reflects the Veteran's reports that he had retired as a physical education teacher due to his physical limitations.  He reported feelings of frustration related to his pain and physical limitations.  Suicidal, homicidal or psychotic thoughts, active depression, hopelessness and anxiety were denied.  Mental status examination found his grooming and hygiene to be normal, his motor activity to be relaxed, his speech to be of normal rate and volume and his mood to be euthymic.  Affect was found to be broad, thought content was found to be normal and both recent and remote memory were found to be normal.  Attention span and concentration were found to be normal while insight and judgment were found to be good.

A January 2012 VA PTSD Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of recurrent distressing dreams of his in-service traumas, a depressed mood and anxiety.  Sleep difficulties, including staying awake due to pain and difficulties getting comfortable, were reported.  He reported that he had been married since 1974, that he had two adult children, that he maintained friendships with his "old military buddies" and that his hobbies included golfing, fishing and singing in the church choir.  He reported that he had been employed full-time as a physical education and health teacher but that he had retired due to physical limitations.  He also reported volunteering at his church and that he helped to run Veterans support groups, church orientations, assistance programs and self-help programs.  With regards to medications, he reported taking prescribed Trazodone only as needed due to his dislike of taking medications.  The examiner found that there were no persistent avoidance behaviors noted.  Other symptoms such as panic attacks, memory loss, a flattened effect, impaired judgment or abstract thinking, difficulty in establishing and maintaining effective work and social relationships and suicidal ideations were not found.  The examiner noted that he had reviewed the Veteran's VA treatment records.

A January 2014 VA mental disorders DBQ report reflects the Veteran's complaints of recurrent thoughts and dreams of his in-service traumas, sleep disturbances and worry about symptom escalation and physical limitations.  These symptoms were reported to occur daily and were mild in severity.  Social activities were reported to include being active in his church's outreach ministry, choir and prayer teams while interests included fishing, golfing, working in his yard and "being with other people."  He reported that he maintained a good relationship with his wife and two daughters and that he liked to go out to eat, watch movies, sing, go to church and to "just be together."  He also reported that he maintained good relationships with his siblings,  that his parents were deceased and that he stopped working as a physical education teacher in 2011 due to his physical conditions.  Sleep difficulties, including onset of more than one hour and waking to urinate, with a total sleep of six to seven hours per night, were reported.  Energy and concentration were reported to be good.  Difficulty getting along with others, the current use of psychotropic medications, psychosis, auditory or visual hallucinations and feelings of guilt or worthlessness were denied.  Current suicidal and homicidal ideation, intent or plan were denied.

Mental status examination found the Veteran to be adequately groomed and casually dressed and that his interpersonal style was cooperative and responsive throughout the evaluation with logical, linear and goal-directed responses to questions.  He was found to be alert and oriented with speech of normal rate, tone, volume and intensity.  Eye contact was found to be good, mood was found to be euthymic and affect was found to be congruent with mood.  There was no evidence of a formal thought disorder found by the examiner.  Insight and judgment were noted to appear to be intact, while memory and psychomotor activity were found to be within normal limits.  The examiner noted that the Veteran's symptoms of insomnia and distressing dreams or nightmares caused sleep deprivation which, in turn, contributed to difficulty concentrating.

Following a review of the relevant evidence of record, which includes VA treatment records dated through September 2013, private treatment records, the Veteran's own statements, and the VA examination reports dated in January 2012 and January 2014, the Board concludes that the Veteran is not entitled to an initial rating in excess of 30 percent for his adjustment disorder.   In this regard, the Board finds that, for the entire appeal period, such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depression, anxiety, distressing dreams and sleep difficulties, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depression, anxiety, distressing dreams and sleep difficulties are contemplated in his current 30 percent rating.  As indicated previously, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Based on the evidence of record, the Board finds that the Veteran's adjustment disorder does not result in occupational and social impairment with reduced reliability and productivity.  With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that the Veteran's judgment and insight were consistently found to be good or intact.  Likewise, there is no evidence of impaired abstract thinking.   His speech was consistently found to be goal-directed and logical and his affect has not been found to be flattened.  Additionally, there is no evidence that the Veteran experiences panic attacks, suicidal ideations or homicidal ideations and he has, in fact, denied such symptoms during the course of the appeal.  Memory has been consistently found to be good or within normal limits and there is no allegation or indication that he has impairment of short- or long-term memory. There is also no evidence that he has difficulty in understanding complex commands. 

Furthermore, the Veteran reported that he had been married for more than 40 years and that he was happy with his marriage, suggesting that he was able to maintain social relationships.  He also reported maintaining good relationships with his adult children and siblings, that he was active in various church activities and helped to run various support programs at his church.  In addition, he reported maintaining relationships with his military friends.  Such suggests that he is able to establish and maintain social relationships.

Furthermore, the record establishes that the Veteran retired from work as a physical education teacher in 2011 as a result of his physical limitations and pain.  In a January 2012 VA examination, the Veteran denied that he had difficulty getting along with others.  Therefore, the Board finds that the Veteran's psychiatric symptomatology does not result in occupational impairment with reduced reliability and productivity.

While mood disturbances are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to an initial rating in excess of 30 percent.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include sleep disturbance and distressing dreams.  See Vazquez-Claudio; supra; Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Additionally, the Board notes that the Veteran was assigned a GAF score of 50 in March 2011.   Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Although the Veteran has been assigned a GAF score reflecting serious symptoms, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for an adjustment disorder.  While a GAF score of 50 represents serious symptoms or any serious impairment in social, occupational or school functioning, the Board notes that the mental status examinations conducted during this period detail only mild to moderate symptoms indicative of a 30 percent rating.  Therefore, as the Veteran's psychiatric symptoms, as detailed previously, are contemplated by his 30 percent evaluation and, absent more severe symptoms, a higher rating is not warranted.

Moreover, the Board finds that, during such time period, the Veteran's psychiatric symptomatology, described above, does not more nearly approximate a 70 or 100 percent rating.  Specifically, there is no evidence that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence fails to demonstrate such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of memory, judgment, or abstract thinking; disturbances of motivation and mood; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for an adjustment disorder.

C.  Lumbar Spine Disability

The Veteran generally contends that a higher rating is warranted for his lumbar spine disorder but has provided no specific argument in support of his contention.

The Veteran's service-connected lumbar spondyloarthropathy status post L5 disc surgery is currently rated by analogy under the diagnostic codes for an unlisted musculoskeletal disability and spinal fusion.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurological system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

Such disabilities are rated on the basis of limitation of motion, and the General Rating Formula for Diseases and Injuries of the Spine contemplates limitation of motion.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine was greater than 235 degrees or that muscle spasms or guarding not resulting in an abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A  20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

A January 2007 VA lumbar X-ray revealed a slight curvature of the lumbar spine to the right with mild degenerative changes.

An April 2011 VA examination report reflects the Veteran's complaints of a dull ache in his low back that radiated into his hip and that walking or walking on irregular surfaces caused stress on his back.  Daily lumbar spine pain that was described as sharp and of moderate severity with movement from sitting to standing was reported.  He reported treating his symptoms with medication.  Other symptoms were reported to include decreased motion, stiffness and spasms without weakness.  Severe flare-ups were reported to occur weekly, last for hours, be precipitated by yard work or manual labor and were alleviated by rest.  A history of urinary or fecal incontinence or incapacitating episodes were denied.  

Physical examination found posture to be normal and gait to be antalgic with a limp on the right.  Abnormal spinal curvatures, to include lumbar lordosis, lumbar flattening or scoliosis, were not found.  Physical examination was negative for spasms, atrophy, guarding, pain with motion, tenderness, weakness or ankylosis.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Flexion was found to be to 90 degrees, extension was found to be to 15 degrees, bilateral lateral flexion was found to be to 30 degrees and bilateral lateral rotation was found to be to 30 degrees, all with no objective evidence of pain on active range of motion or following repetitive motion.  Repetitive motion did not reveal any additional limitations of motion.  No X-rays or other diagnostic testing was conducted.  Sensory nerve testing in the lower extremities found vibration, position sense, pain or pinprick and light touch to be normal, bilaterally.

A July 2012 VA lumbar X-ray revealed moderate scoliosis with moderate to severe osteoarthritis of the back.

A January 6, 2014 VA back DBQ report reflects the Veteran's complaints of daily intermittent back pain that was described as sharp, varying in severity from mild to severe and occurring in the evenings.  This pain was reported to be provoked by physical activities or prolonged inactivity, can last for hours and was relieved with the use of medications.  He also reported difficulty sleeping due to his back pain.  Physical examination revealed bilateral paravertebral tenderness in the lumbar spine area and that there were muscle spams of the thoracolumbar spine that resulted in abnormal gait or abnormal spinal contour.  Flexion was found to be to 90 degrees or greater, extension was found to be to 15 degrees or greater, bilateral lateral flexion was found to be to 20 degrees, and bilateral lateral rotation was found to be to 30 degrees or greater, all with end of range of motion pain.  Repetitive motion testing did not reveal any additional limitation of motion.  Examination was negative for ankylosis, radicular pain or any other signs or symptoms due to radiculopathy, other neurologic abnormalities such as bowel or bladder problems or IVDS.

After considering the foregoing evidence, the Board finds that the Veteran is entitled to a rating of 20 percent for the entire period on appeal based on the General Formula.  Significantly, the Board notes that, X-rays have revealed an abnormal contour of the spine.  Specifically, in January 2007, a VA X-ray revealed a slight curvature of the lumbar spine and a July 2012 VA X-ray revealed scoliosis.  A January 2014 examiner found that there were muscle spams of the thoracolumbar spine that resulted in abnormal gait or abnormal spinal contour.  Additionally, while abnormal spinal curvatures were not found on physical examination in April 2011, X-rays were not performed and the Veteran reported using medication to treat his symptoms.  Therefore, the Board resolves all doubt in his favor and finds that the evidence demonstrates that, for the entire appeal period, the Veteran's lumbar spondyloarthropathy is manifested by muscle spasms severe enough to result in abnormal spinal contour, to include scoliosis.  As such, he is entitled to a 20 percent rating for the entire appeal period.

However, the Board finds that the evidence of record does not support a rating higher than 20 percent based on range of motion.  Specifically, at no point during the appeal period has the Veteran's lumbar spine been characterized by ankylosis or forward flexion limited to 30 degree or less, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.


In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has consistently complained of lumbar spine pain as noted in his VA treatment records and the April 2011 and January 2014 VA examinations. Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.   Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

However, despite the Veteran's complaints, pain did not result in limitation of flexion to 30 degrees or less, or ankylosis of the lumbar spine, at any time during the period on appeal.  The Veteran was still able to demonstrate near-full range of motion during both of his VA examinations.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Although the record reflects that the Veteran's lumbar pain did affect his spinal contour, here, the VA treatment records and VA examinations do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc, that is not already contemplated by the now assigned 20 percent rating.  Burton, supra; 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's lumbar spondyloarthropathy even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination. 

The Board has also considered whether the Veteran's service-connected lumbar spondyloarthropathy has resulted in intervertebral disc syndrome with incapacitating episodes as described under Diagnostic Code 5243.  However, no physician has diagnosed him with IVDS.  Moreover, the Veteran has denied incapacitating episodes, and VA examinations and clinical records fail to show any evidence of incapacitating episodes due to his lumbar spine disorder that meet the requirements set forth in Code 5243, i.e., requiring bed rest prescribed by a physician.  Therefore, a higher rating is also not assignable under the Formula for Rating IVDS Based on Incapacitating Episodes.

The Board notes spinal arthritis was found on X-ray; however, such X-ray evidence of arthritis would not avail the Veteran of a higher rating.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the lumbar vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran is herein assigned a 20 percent rating for his lumbar spondyloarthropathy to compensate his for painful motion, a separate compensable disability cannot be awarded for arthritis.  Pursuant to 38 C.F.R. § 4.45(f), the lumbar vertebrae are considered a group of minor joints that is ratable on a parity with a major joint.

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, the Veteran has not alleged, and the evidence does not show, that he has radiculopathy, bladder impairment or bowel impairment as a result of his service-connected lumbar spondyloarthropathy.  Moreover, while he has complained of radiating pain, such is specifically contemplated in his 20 percent rating assigned under the General Formula.  Therefore, the Board finds that, at no time during the appeal period, has the Veteran's service-connected lumbar spondyloarthropathy resulted in neurological impairment. 

D.  Tinnitus

The Veteran generally contends that a rating in excess of 10 percent is warranted for his tinnitus, but has provided no specific argument in support of his claim.

A Veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular disability rating for tinnitus, his claim for a rating in excess of 10 percent on a schedular basis must be denied.  The law, in particular the regulation governing schedular evaluation of tinnitus, is dispositive of the claim.  See Sabonis, supra. 

E.  Right Ankle Disability

The Veteran generally contends that a higher rating is warranted for his right ankle disorder but has provided no specific argument in support of his contention.  The Board notes that his disability was rated as 100 percent disabling from April 4, 2010 to June 1, 2011 due to surgical convalescence and 20 percent disabling thereafter.

The Veteran's service-connected right ankle arthroplasty is rated under the diagnostic code for ankle replacement (prosthesis).  Under this diagnostic code, and with prosthetic replacement of the ankle joint, a minimum rating of 20 percent is warranted.  A 20 percent rating is warranted with intermediate degrees of residual weakness, pain or limitation of motion that is rated by analogy under 5270 or 5271.  A 40 percent rating is warranted for chronic residuals that consisted of severe painful motion or weakness.  A 100 percent rating is warranted for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, 5056.

For limitation of motion of the ankle, a 10 percent rating is warranted when the ankle has moderate limitation of motion and a 20 percent rating is warranted when the ankle has marked limitation of motion.  38 C.F.R. § 4.71a, 5271.   Full range of motion of the ankle is from zero to 20 degrees dorsiflexion and from zero to 40 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.

For ankylosis of the ankle, a 30 percent rating is warranted with ankylosis between 30 degrees and 40 degrees in plantar flexion or between zero degrees to 10 degrees in dorsiflexion.  A 40 percent rating is warranted with ankylosis more than 40 degrees plantar flexion, more than 10 degrees dorsiflexion, or with abduction, adduction, inversion or eversion deformity.  38 U.S.C.A. § 4.71a, 5270.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).

An April 2010 private treatment note indicates that the Veteran underwent a right ankle arthroplasty.

An April 2011 VA orthopedic examination reflects the Veteran's complaints of right ankle pain and difficulty standing for prolonged periods of time and with ambulation.  Other symptoms were reported to include instability, pain, stiffness, weakness, incoordination, effusions, swelling and tenderness.  Deformity or giving way were denied.  Weekly flare-ups that were moderate in severity and last for hours were reported.  Precipitating factors were reported to include walking or standing for a prolonged period of time while alleviating factors were reported to include rest and the use of medications.  During these flare-ups, the Veteran reported that he could not continue with activity due to pain.  He reported that he was able to stand for 15 to 30 minutes and that he was able to walk for one-quarter of a mile.  Physical examination revealed a bony joint enlargement, edema, tenderness and abnormal motion.  Ankle instability, tendon abnormality and angulation were not found.  Dorsiflexion and plantar flexion were found to be from zero to five degrees with objective evidence of pain with active motion.  Repetitive motion testing revealed objective evidence of pain without any additional limitation of motion.  There was no ankylosis.  An accompanying X-ray revealed degenerative changes and new talar dome subchondral cysts or osteochondral defect without an acute fracture or dislocation.

A January 2012 VA treatment note indicates that there was no tenderness in the Veteran's right ankle.  Mild diffuse swelling, warmth without edema and decreased plantar flexion greater than dorsiflexion were noted; specific range of motion measurements were not provided.

A September 2012 VA treatment note indicates that the Veteran was only able to partially squat and perform heel to toe walk due to his right ankle disorder.  

A January 2014 VA orthopedic examination report reflects the Veteran's complaints of constant sharp pain in the right ankle.  Flare-ups that impacted the function of the ankle were denied.  Plantar flexion was found to be to 30 degrees and dorsiflexion was found to be to 15 degrees with pain at end of range of motion.  Repetitive motion testing revealed no additional limitation of motion and pain, fatigue, weakness or incoordination were not reported.  The examiner noted that the Veteran was not having a flare-up today and that it would be resorting to mere speculation to report additional range of motion limitation due to pain during a flare-up.  Functional loss to include less movement than normal and pain on movement in the right ankle were noted.  There was no localized tenderness or pain on palpation of the joints or soft tissues of the ankle, joint instability, ankylosis, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus or talus or a talectomy.  It was noted that he had undergone a total right ankle replacement had that such residuals included an intermediate degree of weakness, pain and/or limitation of motion.

In light of this evidence, the Board finds that the Veteran's service-connected right ankle arthroplasty does not warrant a rating in excess of 20 percent.  In this regard, for the entire appeal period, the Veteran's right ankle arthroplasty is manifested by subjective complaints of pain with limitation of motion, but does not result in chronic residuals of severe painful motion or weakness or ankylosis of the ankle.  Objective evidence of pain on range of motion was noted in the April 2011 VA examination and end of range of motion pain was noted in the January 2014 VA examination; however, neither examination showed severe painful motion and the Veteran was able to complete near full range of motion without pain until of range of motion in January 2014.  Moreover, weakness was not objectively noted in either examination or in the clinical records.

Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his right ankle disability.


F.  Right and Left Knee Osteoarthritis

The Veteran generally contends that a higher rating is warranted for his right and left knee osteoarthritis, but has provided no specific argument in support of his contention.

The Veteran's right and left knee osteoarthritis are rated by analogy under the diagnostic codes for limitation of flexion and traumatic arthritis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

An April 2011 VA orthopedic examination report reflects the Veteran's complaints of sharp pain and swelling in his left knee with any ambulation or weight bearing.  A sharp pain on the lateral side with difficulty climbing stairs due to pain was reported.  In addition, he also reported experiencing similar pain in the right knee but not as severe.  Other bilateral knee symptoms were reported to include giving way, instability, pain, stiffness, warmth, swelling and tenderness.  Deformity, weakness, incoordination, episodes of dislocation or subluxation and locking episodes were denied.  He reported weekly flare-ups of joint disease that were moderate in severity and which lasted for hours.  Precipitating factors were reported to include climbing the stairs and performing manual labor or yard work and resulted in him being unable to continue with activity due to pain.  He reported that he was able to stand for 15 to 30 minutes and that he was able to walk for one-quarter of a mile.  

Physical examination revealed a bony joint enlargement, edema, effusion, tenderness, clicks or snaps and grinding in the left knee and edema, tenderness and clicks or snaps in the right knee.  Bumps consistent with Osgood-Schlatter's disease, crepitation, a mass behind the knee, instability, a patellar abnormality or a meniscus abnormality were not found in either knee while grinding was not found in the right knee.  Left knee flexion was found to be to 110 degrees and extension was found to be to zero degrees while right knee flexion was found to be to 125 degrees and extension was found to be to zero degrees.  There was objective evidence of pain with active motion in both knees and objective evidence of pain following repetitive motion without additional limitations in both knees.

A January 27, 2012 VA treatment note reflects the Veteran's complaints of left knee pain that was described as throbbing, sharp, popping and clicking.  This pain was reported to be aggravated by stair use or climbing, squatting or kneeling down, twisting on that lower extremity and inclimate weather and was alleviated by the use of medication and activity modification.  Physical examination found mild effusion and crepitation in the left knee.  Left knee range of motion was found to be from zero degrees to 130 degrees.  Lachman's test, McMurray's test and Anterior Drawer tests were found to be negative while valgus stress and varus stress were found to be positive.

A March 2012 VA treatment note indicates that there was trace effusion in the left knee.  Patellofemoral crepitation was positive in the left knee while genu varum was negative.  Left knee range of motion was noted to be from zero degrees to 130 degrees.  Lachman's test, McMurray's test and Anterior Drawer tests were found to be negative while valgus stress and varus stress were found to be positive.

A July 2013 VA treatment note indicates that there was mild tenderness of the lateral aspect of the left knee joint with mild edema.  Left knee flexion was found to be to 90 degrees while extension was noted to be "good;" specific range of motion measurement were not provided.

A January 6, 2014 VA orthopedic examination report reflects the Veteran's complaints of constant, sharp knee pain that ranged from mild to moderate in severity.  Flare-ups that impacted the function of his knee and/or lower leg were denied.  Right knee flexion was found to be to 130 degrees and extension was found to be to zero degrees or any degree of hyperextension, both without objective evidence of painful motion.  Left knee flexion was found to be to 130 degrees with objective evidence of painful motion at end of range of motion and extension was found to be to zero degrees or any degree of hyperextension without objective evidence of painful motion.  Repetitive motion testing did not reveal any additional limitation of motion in either knee and there was no pain, fatigue, weakness or incoordination noted.  The examiner noted that the Veteran was not having a flare-up on the day of the examination and that it would be resorting to mere speculation to report additional range of motion limitation due to pain during such flare-ups.  Functional loss and/or functional impairment of the knees were found to include less movement than normal in both knees and pain on movement in the left knee.  Tenderness or pain to palpation for the joint line or soft tissues of either knee was not found.  Anterior instability, posterior instability and medial-lateral instability testing were found to be normal in the right knee while anterior instability and posterior instability were found to be normal in the left knee.  For the left knee, medial-lateral instability was found to be 1+.  There was no evidence or a history of recurrent patellar subluxation or dislocation.  Shin splints, stress fractures, chronic exertional compartment syndrome, tibial and/or fibular impairment, a meniscal condition or surgical procedures for a meniscal condition or a total knee joint replacement were not found.

As the Veteran's osteoarthritis of the knees have been evaluated based on limitation of flexion under Diagnostic Code 5260, the Board has first considered whether he is entitled to a rating in excess of 10 percent under such criteria, which provides for a 20 percent rating where flexion is limited to 30 degrees.  However, as the evidence demonstrates that the Veteran's left knee flexion is limited to 90 degrees and his right knee flexion is limited to 125 degrees, both at worst, during the appeal period.  Even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.   However, as demonstrated at the January 2014 VA examination, the Veteran had pain on left knee flexion, but there is no indication that such resulted in additional functional loss, to include a greater loss of flexion. Additionally, in April 2011, pain with active motion was found in both knees but there is no indication that such resulted in additional functional loss, to include a greater loss of flexion.  The Board notes that, while the Veteran reported that he suffered from flare-ups in April 2011, he denied experiencing such flare-ups in January 2014.  The Board further notes that the Veteran reported increased pain with flare-ups in April 2011; however, this examiner did not estimate any additional loss in range of motion.  The January 2014 VA examiner further indicated that he could not estimate any additional loss in range of motion during flare-ups without resorting to mere speculation.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in either knee.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 in either knee.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the leg.  As indicated previously, Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  However, the evidence fails to show that the Veteran's extension is limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regards, the Veteran had extension in both knees to zero degrees in the April 2011 and January 2014 VA examinations.  However, as demonstrated at the April 2011 VA examination, the Veteran had pain on motion, but there is no indication that such resulted in additional functional loss, to include a greater loss of extension.  Additionally, in January 2014, the Veteran had full extension in both knees without objective evidence of pain.  The VA examiners specifically noted that, with three repetitions, there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  The Board further notes that the January 2014 examiner indicated that, during flare-ups, the Veteran had an increase in pain; however, he could not estimate any additional loss in range of motion without resorting to mere speculation.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  As detailed in the Introduction, the Veteran has also been assigned a separate 10 percent rating for left knee instability, effective January 6, 2014.  Therefore, the Board will consider the propriety of the assigned separate rating, to include whether a higher ratings is warranted and whether a separate rating, to include to a lesser degree, are assignable prior to January 6, 2014.

Pertaining to the Veteran's instability of the left knee, he has been assigned a 10 percent rating under Diagnostic Code 5257, which contemplates slight recurrent subluxation or lateral instability as of January 6, 2014.  However, the record shows that the Veteran had slight instability as of a January 27, 2012 VA treatment note, which found that the valgus stress and varus stress tests were positive.  This treatment note also indicates that Lachman's test, McMurray's test and Anterior Drawer tests were negative.  In addition, instability was not found on objective examination in April 2011 nor was it subjectively reported by the Veteran at that time.  Moreover, Veteran has not alleged, and the objective evidence fails to demonstrate, recurrent subluxation in the left knee.  Consequently, a separate rating of 10 percent for lateral instability in the left knee is warranted as of January 27, 2012, but no earlier.

With regard to the right knee, the evidence fails to demonstrate recurrent subluxation or lateral instability.  In this regard, at the April 2011 and January 2014 examinations, the examiners did not detect any instability of the right knee.  Further, the Veteran has not alleged, and the objective evidence fails to demonstrate, recurrent subluxation in the right knee.  Consequently, he is not entitled to a higher or separate rating under Diagnostic Code 5257 in the right knee.

The Board further notes that the April 2011 VA examiner found that there was no meniscus abnormality in either knee.  Additionally, the January 2014 VA examiner found that the Veteran had no meniscal conditions or that he had undergone surgical procedures for a meniscal condition.  Therefore, a higher or separate rating for dislocated or removed semilunar cartilage under Diagnostic Code 5258 or 5259, respectively, is therefore not warranted.

Finally, the Board has considered the applicability of other potential diagnostic codes. As the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5256, 5262, or 5263, respectively, in either knee.

G.  Other Considerations

The Board has considered whether staged ratings under Hart and Fenderson, supra, are appropriate for the Veteran's service-connected adjustment disorder, lumbar spondyloarthropathy, tinnitus, right ankle arthroplasty, right knee osteoarthritis and/or left knee osteoarthritis; however, the Board finds that his symptomatology has been stable for each disability throughout the appeal.  Therefore, assigning staged ratings for each such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Board also notes that the Veteran had served as a medic during service and that he therefore has a remote history of medical training.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected adjustment disorder, lumbar spondyloarthropathy, tinnitus, right ankle arthroplasty, right knee osteoarthritis and left knee osteoarthritis with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  The Veteran's various subjective complaints-including but not limited to mood impairment, sleep difficulties, joint pain and ear ringing-are 
contemplated by the rating criteria under which each associated disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the Board finds that a 20 percent rating for lumbar spondyloarthropathy for the entire appellate period and a separate rating of 10 percent for lateral instability in the left knee as of January 27, 2012, is warranted.  No other higher or separate ratings are warranted for the claims of entitlement to an increased rating for an adjustment disorder, tinnitus, right ankle arthroplasty, right knee osteoarthritis, and left knee osteoarthritis.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III.  TDIU

The Veteran contends that his various service-connected disabilities, to specifically include his right ankle arthroplasty, prevent him from maintaining his past employment as a physical education teacher and that such disabilities also prevent him from obtaining and maintaining sedentary employment.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.


In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For the entire appeal period, the Veteran is service-connected for right upper extremity radiculopathy, rated as 40 percent disabling since June 2013; an adjustment disorder, rated as 30 percent disabling; left upper extremity radiculopathy, rated as 30 percent disabling since June 2013; right ankle arthroplasty, rated as 100 percent disabling from April 7, 2010 to June 1, 2011 and 20 percent thereafter; cervical spondylosis, now rated as 20 percent disabling; lumbar spondyloarthropathy, rated as 10 percent prior to January 6, 2014 and 20 percent disabling thereafter; right knee osteoarthritis, rated as 10 percent disabling; left knee osteoarthritis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling and left knee instability, rated as 10 percent disabling.

The Veteran's current combined rating for compensation purposes is 70 percent prior to June 1, 2011 and 90 percent thereafter.  38 C.F.R. § 4.25.  Thus, he meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities. 

A December 2010 opinion from Dr. R. H., a private podiatrist, noted that the Veteran worked as a coach and athletic director for a middle school.  The provider further noted that the Veteran did not experience right ankle pain when he was off the ankle but that he felt substantial pain and instability when on the ankle.  The provider opined that the Veteran was unable to perform the duties of his job.  In a March 2011 opinion, this provider found that the Veteran was unable to execute the requirements of his profession as a physical education instructor, namely being on his feet, uneven surfaces, demonstrating skills to students.  The provider noted that although the Veteran had undergone surgery to alleviate his symptoms but to no avail.  The provider opined that the Veteran was unable to continue to perform his duties as a physical educator.

A January 2011 opinion from Dr. M. B., a VA primary care physician, noted that the Veteran's previous employment as a physical education teacher was aggravating his neck arthritis and caused him more pain.  The Veteran had been advised to avoid standing for a long period of time as it would help to alleviate his pain.  The provider opined that it was unlikely that the Veteran would continue to work due to his neck and ankle pain.

An April 2011 VA audiology audiologist opined that the Veteran was "fully employable" in any career that he is suited for and that his tinnitus should not be considered a factor or disability affecting his employment.  The audiologist noted the Veteran's subjective reports that his tinnitus lasted a very brief duration and that such disability did not cause him any difficulty in either his personal or professional life.

An April 2011 VA examiner noted that the Veteran's lumbar spine disorder caused difficulties with walking or standing for prolonged periods and manual labor.  The examiner found that this lumbar spine disorder would impact physical labor employment but not sedentary employment.  The examiner also opined that the Veteran's right ankle degenerative joint disease would affect his employability as a physical education instructor as the job required physical activity, extensive walking and extensive weight-bearing while the Veteran's knees would have "some impairment" on his work but he would be able to continue based solely on his knee conditions.

A January 2014 VA examiner noted that the Veteran's ability to perform heavy physical activities was affected by his lumbar spine, bilateral knee and right ankle conditions.  

A January 2014 VA psychiatric examiner noted that it was unknown whether the Veteran had the ability to arrive at work on time and work a regular schedule without absences as he was currently unemployed.  The examiner further noted that the Veteran had not reported disruption in functioning in these areas while employed.

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the evidence suggests that the Veteran's adjustment disorder and tinnitus do not impact his ability to work.  However, the opinions of the VA examiners, private podiatrist and VA primary care physician suggest that the Veteran is unable to perform physical labor, including work as a physical education teacher, due to his service-connected right ankle arthroplasty, cervical spondylosis, and/or lumbar spondyloarthropathy.  There are no contrary opinions of record.  

Further, the Board notes that the Veteran reported that he had stopped working as a physical education teacher on April 21, 2011 in his June 2011 SSA application.  He also reported that his past work history consisted of working as a physical education teacher from 1978 to 2011 and that he had earned a college degree in this application.  Although the April 2011 VA examiner suggested that the Veteran's service-connected disabilities would not impact his ability to perform sedentary work, the Board notes that the Veteran has no work history which includes such sedentary work.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).   Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Therefore, based on the foregoing evidence and in resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities in combination render him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history, as of April 21, 2011. Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R.              § 3.102; Gilbert, supra.

ORDER

An initial rating in excess of 30 percent for an adjustment disorder is denied.

For the entire appeal period, a rating of 20 percent, but no higher, for lumbar spondyloarthropathy status post L5 disc surgery is granted, subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 10 percent for tinnitus is denied.

A rating in excess of 20 percent for right ankle arthroplasty is denied.

A rating in excess of 10 percent for left knee osteoarthritis is denied.

A separate 10 percent rating, but no higher, for left knee instability as of January 27, 2012, but no earlier, is granted, subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 10 percent for right knee osteoarthritis is denied.

A TDIU is granted as of April 21, 2011, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the Veteran's claims for service connection for right and left hip disorders, he has alleged that such is related to his service or, in the alternative, that such were caused or aggravated by his service-connected knee and/or ankle disabilities.  Specifically, he has alleged that he jumped from helicopters to treat wounded solders and that he would often carry solders as a combat medic.  The Board notes that the Veteran's DD-Form 214 lists his military occupational specialty as medic and indicates that he was awarded the medical badge.  A November 2008 VA examiner opined that the degenerative changes of the hip were less likely as not caused by or a result of the service-connected bilateral ankle condition as the changes were more consistent with age related degenerative changes.  The examiner further opined that there was no evidence to suggest that the knee or ankle arthritis would cause increased arthritis in the hip.  A rationale for such opinion was not provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Moreover, an opinion as to direct service connection or whether the hip disorders were caused by the service-connected knee disorders was not provided.  In light of these deficiencies, an opinion to determine the nature and etiology of his claimed right and left hip disorders, to include consideration of secondary service connection on the basis of aggravation, should be obtained.

With respect to the Veteran's claim for service connection for an erectile dysfunction, the Board notes that a rating decision issued in July 2014 denied such benefit.   Thereafter, in September 2014, the Veteran entered a notice of disagreement as to the denial of such issue.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.   See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.   Manlincon v. West, 12 Vet. App. 238 (1999).   However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.   See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for erectile dysfunction.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Return the claims file, to include a copy of this remand, to the November 2008 VA examiner for an addendum opinion.  If the examiner who drafted the November 2008 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following questions:

a) For each diagnosed hip disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service or was caused by any incident or event that occurred during his period of service, to include his reported in-service helicopter jumps and transporting patients as a combat medic.

b) With regard to the diagnosed arthritis, the examiner should offer an opinion as to whether arthritis manifested within one year of the Veteran's service separation in June 1970 and, if so, to describe the manifestations.

c) With respect to each diagnosed hip disability, was such caused OR aggravated by the Veteran's service-connected knee and/or ankle disabilities?

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


